 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TREMAYNE CARROLL,                                 No. 2:19-cv-1904-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17          Tremayne Carroll is a state prisoner proceeding without counsel. This action was opened

18   when he submitted to the court three variations of a filing entitled “Petition for Preliminary

19   Injunctive Relief, Temporary Restraining Order, Appointment of Counsel, Right to File for

20   Monetary Damages.” ECF Nos. 1, 2, 3. Mr. Carroll has not property commenced a civil action.

21          A complaint is necessary for the commencement of a civil action. Fed. R. Civ. P. 3. A

22   complaint must contain a short and plain statement of the plaintiff’s claim, showing that he is

23   entitled to relief. Fed. R. Civ. P. 8. It must also contain a caption including the names of all

24   defendants. Fed. R. Civ. P. 10(a). Mr. Carroll may draft his claims on the form complaint used

25   by this court.

26          In addition, a plaintiff must pay the $400 filing fee required by 28 U.S.C. § 1914(a) or

27   request leave to proceed in forma pauperis and submit the affidavit and trust account statement

28   required by 28 U.S.C. § 1915(a). Section 1915(a)(2) requires “a prisoner seeking to bring a civil
 1   action without prepayment of fees or security therefor, in addition to filing the affidavit filed
 2   under paragraph (1), shall submit a certified copy of the trust fund account statement (or
 3   institutional equivalent) for the prisoner for the 6-month period immediately preceding the filing
 4   of the complaint . . . , obtained from the appropriate official of each prison at which the prisoner
 5   is or was confined.” To proceed with a civil action, Mr. Carroll must either pay the filing fee or
 6   comply with the requirements set forth in the in forma pauperis statute.
 7          Until Mr. Carroll submits a complaint and either pays the filing fee or meets the
 8   requirements of 28 U.S.C. § 1915(a), there simply is no case before the court.
 9          Accordingly, it hereby is ORDERED that:
10          1. The Clerk of the Court shall send to Mr. Carroll the form complaint and application for
11   leave to proceed in forma pauperis used in this court;
12          2. Within 30 days of the date of this order, Mr. Carroll shall either pay the $400 filing fee
13   or submit a complete application for leave to proceed in forma pauperis; and
14          3. Within 30 days of the date of this order, Mr. Carroll shall submit a complaint stating
15   the nature of the action and his belief that he is entitled to redress. Failure to comply with this
16   order may result in dismissal.
17   DATED: September 30, 2019.
18

19

20

21

22

23

24

25

26

27

28
                                                         2
